 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    STEVEN DEON TURNER, Jr.,                            No. 2:20-cv-0683-EFB P
12                        Petitioner,
13            v.                                          ORDER AND FINDINGS AND
                                                          RECOMMENDATIONS
14    WILLIAM JOE SULLIVAN, et al.,
15                        Respondents.
16

17           Petitioner is a state prisoner without counsel seeking a writ of mandamus requiring that

18   California prison officials provide him with a safe and secure environment, free from gang

19   members and racial rioting, and that they transfer him to California State Prison, Lancaster. ECF

20   No. 1. In a mandamus action, the court can only issue orders against employees, officers or

21   agencies of the United States. See 28 U.S.C. § 1361. Federal district courts are not authorized to

22   issue writs of mandamus to direct state courts, state judicial officers, or other state officials in the

23   performance of their duties. See Demos v. U.S. District Court, 925 F.2d 1160, 1161 (9th Cir.

24   1991). This court, therefore, cannot afford petitioner the relief he requests. If petitioner contends

25   that respondents have violated his constitutional rights pursuant to 42 U.S.C. § 1983, he may

26   commence a new action by filing a civil rights complaint and seeking relief therein.

27           Accordingly, it is ORDERED that the Clerk of the Court randomly assign a United States

28   District Judge to this case.
 1          Further, it is RECOMMENDED that the petition for a writ of mandamus be dismissed for
 2   lack of jurisdiction, without prejudice to filing a civil rights complaint in a new action.
 3          These findings and recommendations are submitted to the United States District Judge
 4   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
 5   after being served with these findings and recommendations, any party may file written
 6   objections with the court and serve a copy on all parties. Such a document should be captioned
 7   “Objections to Magistrate Judge’s Findings and Recommendations.” Any response to the
 8   objections shall be served and filed within fourteen days after service of the objections. The
 9   parties are advised that failure to file objections within the specified time may waive the right to
10   appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
11   Dated: April 9, 2020.
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         2
